Citation Nr: 0534908	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial higher evaluation for chronic 
synovitis and post-traumatic degenerative arthritis of the 
left knee, with instability, with a combined rating of 20 
percent.

2.  Entitlement to an initial higher evaluation for chronic 
synovitis and post-traumatic degenerative arthritis of the 
right knee, with instability, with a combined rating of 20 
percent.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





INTRODUCTION

The veteran had active duty from September 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that granted service connection for 
chronic synovitis and post-traumatic degenerative arthritis 
of the left and right knees, each evaluated as noncompensable 
effective from May 18, 2000.  The Board remanded the case for 
additional development in January 2004.  

In June and August 2005, the RO granted a 10 percent rating 
for chronic synovitis and post-traumatic degenerative 
arthritis of the left knee, and a 10 percent rating for 
chronic synovitis and post-traumatic degenerative arthritis 
of the right knee, each effective from May 18, 2000.  The RO 
also awarded a separate 10 percent rating for instability of 
the right knee and a separate 10 percent rating for 
instability of the left knee, each effective from May 18, 
2000.

In a statement received at the RO on September 6, 2005, the 
veteran appears to raise a claim of clear and unmistakable 
error in an April 1976 rating decision that denied service 
connection for right and left knee disorders.  He also 
appears to be requesting an earlier effective date for the 
grant of service connection for his bilateral knee disorders.  
These claims are referred to the RO for appropriate action.


FINDING OF FACT

On September 6, 2005, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a statement received at the RO on September 6, 2005, the 
veteran stated that he was satisfied with the most recent 
decision concerning an increased rating for his bilateral 
knee condition.  Accordingly, the veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


